Citation Nr: 1032686	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-06 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Whether the reduction of the evaluation for lumbar myalgias, 
secondary to a spinal block, from 40 percent to 20 percent, 
effective February 1, 2007, was proper.

2.  Entitlement to an increased evaluation for lumbar myalgias 
secondary to a spinal block, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to November 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO) and Board remand.  

The issue of entitlement to an increased evaluation for lumbar 
myalgias is addressed in the remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO proposed to reduce 
the disability evaluation for the Veteran's service-connected low 
back disorder from 40 percent to 20 percent; the RO promulgated 
that proposed reduction in a November 2006 rating decision, 
effective February 1, 2007.

2.  The RO's decision to reduce the evaluation for a low back 
disorder from 40 percent to 20 percent was supported by the 
evidence contained in the record at the time of the reduction, 
and was made in compliance with applicable due process laws and 
regulations.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected 
low back disorder from 40 percent to 20 percent was proper.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The duty to notify 
under the VCAA is triggered by the receipt of a claim.  In the 
case of a reduction, there has been no claim, and the duty is 
therefore not applicable.  Moreover, the regulation governing 
reduction, 38 C.F.R. § 3.105(e), contains its own notice 
provisions and procedures.  In the present case, the notice 
requirements with respect to the rating reduction have been met, 
and are addressed more specifically below.

The duty to assist the Veteran has been satisfied with regard to 
the issue decided herein.  The Veteran's service treatment 
records, VA medical treatment records, and identified private 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  A VA examination sufficient for 
adjudication purposes was provided to the Veteran in connection 
with the issue on appeal.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion regarding the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service connection for a low back disorder was granted by an 
April 1996 rating decision, and a 20 percent evaluation was 
awarded, effective March 7, 1996, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  By a June 1997 rating decision, the RO 
continued the 20 percent evaluation for a low back disorder.  In 
June 2005, the Veteran filed a claim seeking an increased 
evaluation for his service-connected low back disorder.  By a 
January 2006 rating decision, the RO granted a 40 percent 
evaluation for lumbar myalgias secondary to a spinal block, 
effective June 7, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  By an August 2006 rating decision, the RO proposed to 
reduce the Veteran's 40 percent evaluation for lumbar myalgias to 
a 20 percent evaluation.  In a November 2006 rating decision, the 
RO effectuated the decrease of the Veteran's 40 percent 
evaluation for lumbar myalgias to 20 percent, effective February 
1, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In 
November 2006, the Veteran filed a notice of disagreement to the 
November 2006 rating decision, and in March 2007, he perfected 
his appeal.

The Veteran contends that the November 2006 rating decision which 
reduced the evaluation of his service-connected lumbar myalgias 
from 40 percent to 20 percent under Diagnostic Code 5237 was 
improper.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material facts 
and reasons.  In addition, the RO must notify the Veteran that he 
has 60 days to present additional evidence showing that 
compensation should be continued at the present level.  38 C.F.R. 
§ 3.105(e).  By an August 2006 rating decision and September 2006 
notice letter to the Veteran, the RO satisfied these procedural 
requirements.  In response to the August 2006 rating decision, 
the Veteran submitted an October 2006 private medical opinion 
with a request that the RO reconsider its August 2006 findings.  

After completing the predetermination procedures specified in 38 
C.F.R. § 3.105(e), the RO must send the Veteran written notice of 
the final action.  This notice must set forth the reasons for the 
action and the evidence upon which the action is based.  Id.  
Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final action expires.  Id.  
Here, the reduction was effectuated in a November 15, 2006, 
rating decision, accompanied by a November 22, 2006, notice 
letter; the effective date of the reduction was February 1, 2007.  
The RO satisfied the requirements by allowing a 60-day period to 
expire before assigning the reduction effective date.

The question is thus whether the reduction was proper based on 
the evidence of record.  The Veteran's 40 percent disability 
evaluation was awarded effective June 7, 2005, and was reduced 
effective February 1, 2007, less than 5 years later.  Where a 
disability evaluation has continued at the same level for less 
than five years, the analysis is conducted under 38 C.F.R. § 
3.344(c).  38 C.F.R. § 3.344 (c).  Under 38 C.F.R. § 3.344 (c), a 
reexamination that shows improvement in a disability warrants a 
reduction in the disability evaluation.  

Thus, the analysis in this case will focus on whether an 
evaluation greater than 20 percent was warranted at the time of 
the proposed rating decision in August 2006, and at the time of 
the effectuating rating decision in November 2006.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula), a 20 percent evaluation is for 
application when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 
4.71a, General Rating Formula.  A 40 percent evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, right and left lateral flexion are zero to 30 
degrees, and right and left rotation are zero to 30 degrees.  The 
combined range of motion is the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V 
(2009).


During a June 2005 VA examination, the Veteran reported symptoms 
including constant pain in the lumbar area.  He described the 
pain as sharp, and of an intensity of 7 on a 1 to 10 scale.  He 
indicated that he was not receiving treatment for his spine 
disorder, and he denied any flares.  The diagnosis was lumbar 
myalgias secondary to spinal block, previously described as 
myofascial syndrome.

In December 2005, the Veteran underwent a VA spine examination.  
Physical examination showed range of motion with flexion to 30 
degrees, extension to 5 degrees, and right and left side motion 
to 20 degrees.

In August 2006, the Veteran underwent another VA examination.  
The Veteran reported constant sharp pain in the lower spine.  He 
noted that his back affected his work in that the pain affected 
his concentration and kept him from focusing.  The Veteran 
explained that he worked as a quality insurance inspector, and 
that he tried to get a special chair for his back at work, but 
had not been able to do so.  He reported that his back affected 
his activities of daily living such that he could not mow the 
lawn and had difficulty taking care of his granddaughter.  He 
complained of pain with sitting.  He stated that he could not 
think of anything that aggravated his back or that made it 
better, with the exception that chiropractic treatment made the 
pain more tolerable.  

Physical examination revealed range of motion with forward 
flexion from 0 to 50 degrees with pain at 45 degrees.  There was 
right and left rotation from 0 to 30 degrees without any evidence 
of pain.  There was extension from 0 to 25 degrees with pain.  
There was right and left lateral flexion from 0 to 30 degrees 
without pain.  Palpation of the back in a sitting position 
revealed no pain on the paraspinal muscles from the cervical area 
down to the low lumbar area.  Percussion of the axial spine 
showed no pain or discomfort and no costrovertebral angle 
tenderness.  The diagnosis was lumbar pain secondary to service 
connected left knee condition.  The VA examiner noted that lumbar 
spine x-rays from January 2006 showed mild degenerative changes, 
slight spondylolisthesis at L4 on L5, and straightening of the 
normal lordotic curve.

VA treatment records from September 2006 through October 2006 
reveal complaints of and treatment for a low back disorder.  In 
September 2006, the Veteran complained of low back pain and 
underwent chiropractic treatment.  The treatment report reflects 
that there was loss of motion at C3, C6, T10, L2, and L5, and 
that the Veteran had decreased lumbar lordosis.  There was mild 
tenderness with palpation of the left sacroiliac joint and 
minimal tenderness over the lower lumbar spine.  There was 
tenderness and hypertonicity in the lumbar paraspinal muscles, 
bilaterally, and in the upper trapezius.  The diagnoses were 
intersegmental dysfunction isolated in the cervical, thoracic, 
and lumbar spine with associated myofascitis; left sacroiliac 
dysfunction; and degenerative changes in the lumbar spine.  In 
October 2006, the Veteran noted that his lower back pain was 
improved.  There was loss of motion at L5 with tenderness to 
palpation of the lower lumbar spine.  Hypertonicity in the lumbar 
paraspinal was very mild.  The diagnosis was myofascitis in the 
lumbar paraspinal muscles with lumbar facet atrophy.  An October 
2006 computed tomography (CT) scan of the lumbar spine revealed 
moderate to severe degenerative spondylosis at L2-L3, mild at L3-
L4; and probable right posterior lateral disc herniation at L4-L5 
with no left-sided disc herniation.  Another October 2006 
treatment record reveals that straight leg raises elicited low 
back pain on the right at 10 degrees and on the left at 30 
degrees with no lower extremity symptoms.  The VA physician 
recommended that chiropractic treatments be discontinued because 
the subjective and objective findings had not improved with care.

In an October 2006 statement, N.U., a chiropractic physician, 
reported that the Veteran had chronic disc degeneration at L5-S1 
and that he needed to limit his bending, twisting, and lifting in 
order not to aggravate his condition.  Dr. N.U. also noted that 
the Veteran underwent periodic treatments to help decrease 
exacerbations of his condition, and that his ambulation was 
altered due to a knee injury which also affected his back.

In this case, the reduction from a 40 percent evaluation to a 20 
percent evaluation was proper.  At the time of the August 2006 
and November 2006 rating decisions, proposing and effectuating 
the proposed reduction respectively, the evidence reflected that 
the Veteran's lumbar spine range of motion had improved from the 
range of motion findings reported in December 2005 to the range 
of motion findings reported in August 2006.  Specifically, a 
December 2005 VA examination report noted that there was flexion 
to 30 degrees, extension to 5 degrees, and right and left side 
motion to 20 degrees.  In contrast, at the time of the August 
2006 and November 2006 rating decisions, the August 2006 VA 
examination report showed that there was lumbar spine flexion to 
50 degrees with pain at 45 degrees, extension to 25 degrees, 
right and left rotation to 30 degrees, and right and left lateral 
flexion to 30 degrees.  The VA treatment records from September 
2006 through October 2006 and the October 2006 statement from 
N.U. do not report range of motion or other objective findings 
sufficient to establish entitlement to an evaluation greater than 
20 percent under the pertinent diagnostic code.  Thus, as the 
evidence of record at the time of the August 2006 and November 
2006 rating decisions showed an improvement in range of motion 
from the December 2005 findings and did not reflect that there 
was forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine, 
the Veteran's low back disorder warranted a 20 percent evaluation 
under the General Rating Formula.  38 C.F.R. § 4.71a, General 
Rating Formula.  Accordingly, the rating reduction was proper.

At the time of the August 2006 and November 2006 rating 
decisions, the Veteran was also not entitled to an evaluation 
greater than 20 percent for his low back disorder under the 
regulations for intervertebral disc syndrome, as there was no 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months or physician-prescribed 
bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  In 
addition, a separate evaluation was not warranted for any 
neurological component of the Veteran's low back disability at 
the time of the August 2006 and November 2006 rating decisions as 
the medical evidence of record at that time does not reveal any 
complaints of neurological symptoms for the Veteran's low back 
disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 
(1) (2009).  

Further, at the time of the August 2006 and November 2006 rating 
decisions, there was no additional functional loss not 
contemplated in the 20 percent rating assigned for the Veteran's 
low back disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include weakness, fatigability, lack of coordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45.  

At the time of the August 2006 and November 2006 rating 
decisions, the Veteran reported constant sharp low back pain 
which affected his concentration at work and his ability to mow 
the lawn and take care of his granddaughter.  The objective 
evidence of record at the time of the August 2006 and November 
2006 rating decisions reflect that there was mild tenderness with 
palpation over the sacroiliac joint, minimal tenderness over the 
lower lumbar spine, and mild hypertonicity in the lumbar 
paraspinal muscles.  There was also decreased lumbar lordosis, 
moderate to severe degenerative spondylosis, and right posterior 
lateral disc herniation.  The evidence also showed low back pain 
with straight leg raises on the right at 10 degrees and on the 
left at 30 degrees.  In addition, in an October 2006 statement, 
N.U. reported that the Veteran needed to limit his bending, 
twisting, and lifting in order not to aggravate his low back 
disorder.  

In summary, there was constant low back pain aggravated by 
activity, mild tenderness to palpation, and mild hypertonicity.  
Although the August 2006 VA examiner noted that forward flexion 
of the lumbar spine was additionally limited by pain, the amount 
of the additional limitation was 5 degrees, which would not 
warrant an evaluation greater than 20 percent under the pertinent 
rating criteria.  The Veteran reported difficulty playing with 
his granddaughter and doing yard work, but was otherwise 
independent in his activities of daily living.  Although the 
Veteran reported daily pain, there is no evidence of weakness, 
stiffness, fatigability, or lack of endurance.  There is no 
subjective or objective evidence of reduced strength, weakness, 
instability, fatigue, or lack of endurance or coordination on 
repetitive motion.  Thus, the evidence of record at the time of 
the August 2006 and November 2006 rating decisions does not 
reflect entitlement to an evaluation greater than 20 percent for 
a low back disorder based on these provisions.  38 C.F.R. §§ 
4.40, 4.45; see DeLuca, 8 Vet. App. at 206; see also Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155 (West 2002).  Generally, evaluating a 
disability using either the corresponding or analogous diagnostic 
codes contained in the Rating Schedule is sufficient.  See 38 
C.F.R. §§ 4.20, 4.27 (2009).  However, because the ratings are 
averages, it follows that an assigned rating may not completely 
account for each individual Veteran's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  In 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required.  

At the time of the August 2006 and November 2006 rating 
decisions, the Veteran's disability picture was not so unusual or 
exceptional in nature as to render the 20 percent rating 
inadequate.  The Veteran's low back disorder was evaluated 
pursuant to 38 C.F.R. § 4.71a, the criteria of which is found by 
the Board to specifically contemplate the level of disability and 
symptomatology.  At the time of the August 2006 and November 2006 
rating decisions, the Veteran's low back disorder was manifested 
by flexion to 50 degrees with no evidence of ankylosis.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
symptoms are more than adequately contemplated by the 20 percent 
evaluation for his service-connected low back disorder.  Ratings 
in excess thereof are provided for certain manifestations of the 
service-connected low back disorder, but the medical evidence of 
record did not demonstrate that such manifestations were present 
in this case.  The criteria for the 20 percent disability rating 
more than reasonably describes the Veteran's disability level and 
symptomatology at the time of the August 2006 and November 2006 
rating decisions and, therefore, the assigned 20 percent 
evaluation was adequate and no referral was required.

Accordingly, the reduction from a 40 percent evaluation to a 20 
percent evaluation was proper.  At the time of the August 2006 
and November 2006 rating decisions, proposing and effectuating 
the proposed reduction respectively, the evidence reflected that 
the Veteran's lumbar spine range of motion had improved from the 
range of motion findings reported in December 2005 to the range 
of motion findings reported in August 2006.  The preponderance of 
the evidence of record at the time of the August 2006 proposed 
rating decision and the November 2006 effectuating rating 
decision shows improvement and does not reflect that the 
Veteran's low back disorder warranted an evaluation greater than 
20 percent.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The rating reduction for the Veteran's low back disorder, from a 
40 percent evaluation to a 20 percent evaluation, effective 
February 1, 2007, was proper.


REMAND

With regard to the Veteran's claim for entitlement to an 
increased rating greater than 20 percent for a low back 
disability, the Board concludes that new VA examination is 
warranted to determine the current severity of the Veteran's low 
back disability.  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The most recent VA examination of 
record performed in November 2007, is not adequate, as it does 
not provide the information necessary to rate the Veteran's low 
back disability under the pertinent rating criteria.  See Barr, 
21 Vet. App. at 307 (holding that once VA undertakes the effort 
to provide an examination for a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one).  Specifically, the VA examiner failed to address whether 
there was a neurological component to the Veteran's low back 
disability despite the Veteran's reports that his low back pain 
radiated to his left lower extremity.  In addition, the VA 
examiner did not fully address the level of functional loss 
caused by the Veteran's low back disability.  Deluca, 8 Vet. App. 
at 206.  Last, it is unclear from the examination report how the 
Veteran's pain affected his lumbar spine range of motion.  In the 
November 2007 examination report, the VA examiner stated that 
there was pain throughout range of motion.  However, in a report 
of contact dated the following month, the VA examiner noted that 
there was only pain at the terminal ends for all range of 
motions.  Accordingly, a new VA examination addressing the 
current severity of the Veteran's low back disability must be 
provided.  

In addition, in a February 2008 statement, the Veteran reported 
that he had "recent treatment with Dr. [U.]" and that he would 
be submitting those records.  However, review of the claims file 
does not reflect that any additional treatment records from Dr. 
U. have been associated with the claims file.  Thus, the RO 
should attempt to obtain all relevant treatment records from Dr. 
U. which have not been associated with the claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his low back disability since 
February 2007.  The Veteran must be asked to 
complete a separate VA Form 21-4142 for any 
private physician or source of treatment he 
may identify, to include Dr. U.  The RO must 
then obtain all identified records.  
Regardless of whether the Veteran responds, 
the RO must obtain all updated VA treatment 
records pertaining to the Veteran's low back 
disability which are not currently associated 
with the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  The Veteran must be afforded a VA 
examination to determine the current severity 
of his service-connected low back disability.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, and 
clinical findings, in detail.  

The examiner must state whether there is any 
evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
active range of motion of the Veteran's 
thoracolumbar spine in degrees, noting by 
comparison the normal range of motion of the 
thoracolumbar spine.  If pain on motion of 
the thoracolumbar spine is shown, the 
examiner must state at what degree the pain 
begins.  The same range of motion studies 
must then be repeated after repetitions and 
after any appropriate weight-bearing 
exertion.  The examiner must also state 
whether there is weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected low back disability.  
Finally, an opinion must be stated as to 
whether any pain found in the thoracolumbar 
spine could significantly limit functional 
ability during flare-ups or during periods of 
repeated use, noting the degree of additional 
limitation of motion due to pain on use or 
during flare-ups.

The examiner must also report any associated 
neurological complaints or findings 
attributable to the Veteran's service-
connected low back disorder, including any 
radiating pain to the lower extremities.  If 
necessary to evaluate the complaints, nerve 
conduction studies and/or electromyography 
studies must be conducted.  The specific 
nerve(s) involved must be identified.  If 
incomplete paralysis is found, the examiner 
must state whether the incomplete paralysis 
is best characterized as mild, moderate, or 
severe; with the provision that wholly 
sensory involvement should be characterized 
as mild, or at most, moderate.  Any 
neurologic abnormalities associated with the 
Veteran's low back disorder, including, but 
not limited to, bowel or bladder impairment, 
must be reported.  The examiner must also 
state whether the Veteran has intervertebral 
disc syndrome; if so, the examiner must state 
whether the Veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71, and the frequency and total 
duration of such episodes over the course of 
the past 12 months.

Finally, the examiner must provide an opinion 
as to whether the Veteran's subjective 
reports of his symptoms are consistent with 
the objective clinical findings and must 
describe functional limitations resulting 
from the Veteran's low back disability.

A complete rationale for all opinions must be 
provided.  If any of the requested opinions 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in the Veteran's 
claims file.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated, with 
consideration of a separate rating for any 
neurological component of the Veteran's low 
back disability, if warranted.  See 38 C.F.R. 
§ 4.71a, Note (1) (2009).  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


